Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: GB-997525-A, hereinafter GB’525, was found to be the closest prior art.  GB’525 discloses a drill (See Figure 1) for drilling a small diameter hole, comprising: a shank 12; a drill shaft 14 provided on the shank 12, the drill shaft having a shaft body extending from a leading end of the shank (See Figure 1), and a drill part 32 fixedly attached on a leading end of the shaft body with a bottom face of the drill part 32 fixed on a leading end surface 34 (Note: flat surface 34 forms a leading end) at the leading end of the shaft body (See Figures 2 and 5), the drill part 32 having a cutting edge part provided with a cutting edge (Note: the edge formed by sloped surfaces 38); a coolant hole 22 extending along an axis in the shank and the shaft body (See Figure 2), the coolant hole opening at a coolant opening 24 defined in a leading end surface of the shaft body (See Figure 2 and 5); and a discharge hole 26 formed by being branched from the coolant hole 22 in a leading end part of the shaft body (See Figure 2), the discharge hole opening at an outer periphery of the shaft body to define a discharge opening (See Figure 2), the coolant opening at the leading end surface of the shaft body being closed off by the bottom face of the drill part 32 to prevent flow from the coolant hole via the coolant opening (See Figures 2 and 5).  
Regarding independent claim 1, GB’525 does not disclose wherein the coolant hole opening at a coolant opening defined in a leading end surface of the shaft body that is axially furthest from the shank.
Regarding independent claim 4, GB’525 does not disclose wherein the shaft body has a base end part extending from the leading end of the shank, and a body part extending from a leading end of the base end part, the drill part being fixedly attached to a leading end surface of the body part and closing the coolant opening at the leading end surface of the body part, wherein the body part is formed into a prism shape including a square prism shape, the body part having an outer peripheral surface without a helical discharge flute, wherein the drill part has the cutting edge part formed into a pyramid shape including a square pyramid shape, the drill part having an outer peripheral surface without a helical discharge flute, wherein the discharge hole is formed at a position rearward of the leading end surface in a leading end part of the body part, the discharge hole opening at the outer peripheral surface of the body part to define the discharge opening.
Regarding independent claim 5, GB’525 does not disclose wherein the shaft body has a base end part extending from the leading end of the shank, and a body part extending from a leading end of the base end part, the drill part being fixedly attached to a leading end surface of the body part and closing the coolant opening at the leading end surface of the body part, wherein the body part is formed into a cylindrical shape, the body part having an outer peripheral surface without a helical discharge flute, wherein the drill part is formed into a cylindrical shape, the drill part having an outer peripheral surface without a helical discharge flute, wherein the discharge hole is 
Regarding independent claim 9, GB’525 does not disclose the coolant opening at the leading surface of the shaft body being closed off by the bottom face of the drill part to prevent flow from the coolant hole via the coolant opening; and wherein the drill part is formed into a cylindrical body, the cylindrical body having the cutting edge part on a leading end of the cylindrical body and a helical discharge flute on an outer peripheral surface thereof.
Regarding independent claim 18, GB’525 does not disclose the coolant opening at the leading end surface of the shaft body being closed off by the bottom face of the drill part to prevent flow from the coolant hole via the coolant opening; and wherein the outer peripheries of the shaft body an drill part match at the leading end surface where they are attached together.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of GB’525, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 4, 5, 9, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722